Per Curiam,
The first reason given by the court below for dissolving the preliminary injunction is not good. It had undoubted jurisdiction of appellant’s bill, which averred that the appellees had threatened to and were about to place and erect fences and other obstructions across the tracks and roadbed of appellant upon and along the streets and highways in the Borough of St. Clair, and to otherwise interfere with, impede and prevent the operation of the company’s cars in said borough. In Bellevue Borough v. Ohio Valley Water Company, 245 Pa. 114, a very différent situation was presented, and all that was there decided was that the question of the reasonableness of rates established by public service corporations must, in the first instance, be submitted to the Public Service Commission when challenged.
We have not been convinced that the court erred in dissolving the injunction for the second reason given, and the appeal is dismissed, at appellant’s costs, with leave to it to apply for a reinstatement of the injunction if appellees should actually threaten or attempt to do the things complained of.